DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input unit” in claim 10, “a model updaption unit” in claim 10, and “a drive estimation unit” in claims 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Objections
Claims 1, 4, 10 and 15 are objected to because of the following informalities:  
Claim 1 includes the grammatical error “… the state space model is two layer model …” in line 12. Suggested claim language: “… the state space model is a two layer model …”.

Claim 1 includes the grammatical error “… the state parameters estimated for the second time instant …” in lines 16-17.  Suggested claim language “… the state parameters estimated at the second time instant …”.

Claim 1 includes the grammatical error “… the one or more temperatures estimated for the third time instant …” in lines 19-20.  Suggested claim language “… the one or more temperatures estimated at the third time instant …”.

Claim 1 recites “determining … a condition from among one or more conditions …” in line 18; and claim 4 recites “… determining the condition from among the one or more conditions …” in lines 1-2.  Hence, the limitation of “… determining the condition from among the one or more conditions …” in claim 4 should read “… the determining of the condition from among the one or more conditions …” to reflect antecedence for the limitation in claim 1.  

Claim 4 includes the grammatical error “… the one or more temperatures estimated for the third time instant …” in lines 2-3.  Suggested claim language “… the one or more temperatures estimated at the third time instant …”.’

Claim 4 recites “a value of a temperature” in lines 6 and 8.  Hence, the limitation of “a value of a temperature” in line 8 should read “the value of the temperature” to reflect antecedence for the limitation in line 6.  

Claim 10 recites “a first time instant” in lines 14 and 15.  Hence, the limitation of “a first time instant” in line 15 should read “the first time instant” to reflect antecedence for the limitation in line 14.  

Claim 10 includes the grammatical error “… the state parameters estimated for the second time instant …” in lines 17-18.  Suggested claim language “… the state parameters estimated at the second time instant …”.

Claim 10 includes the grammatical error “… the one or more temperatures estimated for the third time instant …” in lines 20-21.  Suggested claim language “… the one or more temperatures estimated at the third time instant …”.

Claim 10 recites “determine, from among one or  more condition of the electric drive, a condition of the electric drive …” in lines 19-20; and claim 15 recites “… determining the condition from among the one or more conditions …” in lines 1-2.  Hence, the limitation of “… determining the condition from among the one or more conditions …” in claim 15 should read “… the determining of the condition from among the one or more conditions …” to reflect antecedence for the limitation in claim 10.  
Claim 15 includes the grammatical error “… the one or more temperatures estimated for the third time instant …” in lines 3-4.  Suggested claim language “… the one or more temperatures estimated at the third time instant …”.’

Claim 15 recites “a value of a temperature” in lines 6 and 8.  Hence, the limitation of “a value of a temperature” in line 8 should read “the value of the temperature” to reflect antecedence for the limitation in line 6.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The breath of claim 10, with respect to the claim interpretation of “an input unit”, “a model updaption unit”, and “a drive estimation unit” under 35 U.S.C. 112(f), is unknown since the Disclosure as originally filed on 30 August 2019 fails to recite clear structure for the claim elements. 

Claims 11-19, dependent from claim 10, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 10.
Claim 20, by incorporation of the system of claim 10 in claim 20, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 10.

The breath of claims 11 and 12, with respect to the claim interpretation of “a drive estimation unit” under 35 U.S.C. 112(f), is unknown since the Disclosure as originally filed on 30 August 2019 fails to recite clear structure for the claim element. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations of “an input unit” (claim 10), “a model updaption unit” (claim 10), and “a drive estimation unit” (claims 10-12) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The breath of claims 10-12 (including dependent claims 10-19 and claim 20 by incorporation of the system of claim 10) are unknown since the Specification fails to recite clear structure for the claim 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim 1 recites “determining … a condition from among one or more conditions of the electric drive based on (i) the values of the one or more temperatures estimated for the third time instant and (ii) one or more predetermined thresholds, wherein the one or more predetermined thresholds represent severity associated with the one or more conditions…”; and claim 6 recites a disparate method of “determining the condition from among the one or more conditions of the electric drive comprises estimating a confidence indicator associated with an occurrence of the condition at the third time 
instant, wherein the confidence indicator is based on history data of the condition determined for the electric drive”.  Since claim 6 recites a different method of determining a condition from among one or more conditions of an electric drive from claim 1, it is unclear as to how the condition is determined; thus, the claim 6 is rendered indefinite.  

Claim 10 recites “determine, from among one or more conditions of the electric drive, a condition of the electric drive at a third time instant based on the values of the one or more temperatures estimated for the third time instant and one or more predetermined thresholds, wherein the one or more predetermined thresholds represent severity associated with the one or more conditions”; and claim 16 recites a disparate method of determining the condition from among the one or more conditions of the electric drive comprises estimating a confidence indicator associated with an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites a method of a plurality of actions, therefore is a process, which is a statutory category of invention.  

At step 2A, prong one, the claim recites “estimating … values of the state parameters at a second time instant using (i) a first layer of a state space model of the electric drive, (ii) the values of the input parameters at the first time instant, and (iii) the values of the state parameters obtained at the first time instant, wherein the state space model is two layer model which represents a thermal behavior of the electric drive”;  “estimating … values of the one or more temperatures at a third time instant using (i) a second layer of the state space model of the electric drive, (ii) the values of the one or more temperatures obtained at the first time instant, and (iii) the values of the state parameters estimated for the second time instant”; and “determining .. a condition from 

The limitations of “estimating … values of the state parameters at a second time instant using (i) a first layer of a state space model of the electric drive, (ii) the values of the input parameters at the first time instant, and (iii) the values of the state parameters obtained at the first time instant, wherein the state space model is two layer model which represents a thermal behavior of the electric drive”; and “estimating … values of the one or more temperatures at a third time instant using (i) a second layer of the state space model of the electric drive, (ii) the values of the one or more temperatures obtained at the first time instant, and (iii) the values of the state parameters estimated for the second time instant” are processes performed by use of mathematical calculations to obtained estimated data related to an electric drive.   

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

The limitation of “determining ... a condition from among one or more conditions of the electric drive based on (i) the values of the one or more temperatures estimated 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites an “electric drive”; “electric motor”; “network device”; and “obtaining …(i) values of input parameters associated with an operation of the electric drive at a first time instant, (ii) values of state parameters associated with an output of the electric drive at the first time instant, and (iii) values of the one or more temperatures associated with the one or more components at the first time instant”.  

The “electric drive” and “electric motor” are generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular 

The “network device” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitation of “obtaining …(i) values of input parameters associated with an operation of the electric drive at a first time instant, (ii) values of state parameters associated with an output of the electric drive at the first time instant, and (iii) values of the one or more temperatures associated with the one or more components at the first time instant” represents mere data gathering that is necessary for use of the recited judicial exception, as the obtained values are used in the abstract mathematical concept of “estimating” and abstract mental concept of “determining”.  The obtaining of values is recited at a high level of generally and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The additional elements of the “electric drive” and “electric motor” merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

The “obtaining”, as discussed above, represents merely gathering data and is an insignificant extra-solution activity.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.



Claim 2 recites updating one or more coefficients of the first layer of the state space model using a first order iterative optimization method.  This limitation is a process performed by use of mathematical calculations to update the state space model.   

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Claim 3 recites updating one or more coefficients of the second layer of the state space model using a first order iterative optimization method.  This limitation is a process performed by use of mathematical calculations to update the state space model.   

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Claim 4 further details “determining the condition from among the one or more conditions of the electric drive comprises comparing the values of the one or more temperatures estimated for the third time instant with the one or more predetermined thresholds …”.  The limitations of claim 4, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitations in the mind.  Wherein, nothing in the claim precludes the steps from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses an assessment of data (i.e. a comparison of temperatures and thresholds) to decide what condition exists.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Claim 5 further details “determining the condition from among the one or more conditions of the electric drive further comprises estimating a confidence indicator associated with an occurrence of the condition at the third time instant …”  The limitation of claim 5 is a process performed by use of mathematical calculations to update the state space model.   

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Claim 6 further details “determining the condition from among the one or more conditions of the electric drive comprises comparing the values of the one or more temperatures estimated for the third time instant with the one or more predetermined thresholds …”.  The limitations of claim 6, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitations in the mind.  Wherein, nothing in the claim precludes the steps from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses an assessment of data (i.e. a comparison of temperatures and thresholds) to decide what condition exists.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

The limitations of claims 7-9 merely further detail the input parameters (claim 7), the state parameters (claim 8) and the one or more temperatures (claim 9). 

Claim 10 represents an equivalent system claim to claims 1-3 and is rejected under the same rationales as claims 1-3.  

Additionally, claim 10 recites the limitations of “an input unit”, “a model updation unit” and “a drive estimation unit”.    The “input unit”, “model updation unit” and “drive estimation unit” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  


Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to the integration of the abstract idea into a practical application, the additional elements of the “input unit”, “model updation unit” and “drive estimation unit”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.

The limitations of claims 11 and 12 merely further detail the drive estimation unit. 

Claim 13 recites “a data storage to store the state space model, the one or more predetermined thresholds, the values received at the input unit, and the values estimated by the drive estimation unit.”

The “data storage” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitation of “… store the state space model, the one or more predetermined thresholds, the values received at the input unit, and the values estimated by the drive estimation unit.” represents mere data gathering that is necessary for use of the recited judicial exceptions, as the stored information is used in the abstract mathematical concept of “estimating” and abstract mental concept of “determining”.  In addition, storing the information is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data, wherein the courts have deemed the addition of an insignificant extra-solution activity does not amount to an inventive concept (see MPEP 2106.05(g)).  

Accordingly, these additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to the integration of the abstract idea into a practical application, the additional element of the “data ‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The “storing” limitation, as discussed above, represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine and conventional; wherein the courts the courts have found limitations directed to storing information, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  

Claim 14 recites “a communication interface to provide the determined condition to a user interface associated with the system.”

The “communication interface” and “user interface” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitation of “providing the determined condition to a user interface associated with the system” represents an insignificant extra-solution activity of mere data transmission using a generic computer component.  The courts have deemed the 

Accordingly, these additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to the integration of the abstract idea into a practical application, the additional elements of the “communication interface” and “user interface” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The “providing” limitation, as discussed above, represents an insignificant extra-solution activity of data transmission.  Further, the courts have found limitations directed to transmitting data over a network, recited a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”. 

Claim 15 represents an equivalent system claim to claim 4 and is rejected under the same rationale as claim 4.  

Claim 16 represents an equivalent system claim to claim 6 and is rejected under the same rationale as claim 6.  

Claim 17-19 represent equivalent system claims to claims 7-9, respectively, and are rejected under the same rationales as claim 7-9, respectively.  

Claim 20 represents an equivalent apparatus claim to claim 10 and is rejected under the same rationale as claim 10.  

Additionally, claim 20 recites the limitations of “an electric motor” and “an electric drive configured to control operation of an electric motor”.

The “electric drive”; and “electric motor” are generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).  Further, limiting the invention to a field of use cannot 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to motor monitoring and control systems.

U.S. Patent Publication No. 2015/0048772 A1 discloses a motor drive device having a function of estimating a motor coil temperature. 

U.S. Patent Publication No. 2020/0341062 A1 discloses real-time estimation of temperature and heat loss distribution in electric motors. 

U.S. Patent Publication No. 2020/0132773 A1 discloses systems and methods for detecting anomalies in operation of electric drives.

U.S. Patent Publication No. 2021/0055240 A1 discloses a machine learning device includes a virtual temperature model calculating unit having an equation including a first coefficient for determining a heat generation amount and a second coefficient for determining a heat dissipation amount.

European Patent Publication No. EP 3 809 587 A1 discloses a method for estimating a temperature in an electric motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.